Citation Nr: 0709837	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  03-29 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for post-traumatic osteoarthritis of the right ankle with 
non-tender scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel

INTRODUCTION

The veteran had active service from January 1975 to January 
1981.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision, the RO assigned a noncompensable disability rating 
for a right ankle condition with arthritis.  In July 2003, 
the RO issued a corrected rating decision, citing clear and 
unmistakable error in the June 2001 rating decision.  The 
corrected rating decision granted a 10 percent disability 
rating for post-traumatic arthritis of the right ankle with 
non-tender scar.  

The Board notes that the veteran claims entitlement to an 
earlier effective date for the 10 percent rating for his 
right ankle disability.  The proper steps to address the 
veteran's claim have not been taken.  Therefore, the Board 
refers the issue of an earlier effective date for the 10 
percent rating back to the RO for appropriate action. See 
Roberson v. Principi, 251 F.3d 1378, 1384 (2001).


FINDINGS OF FACT

1.  Prior to July 11, 2003, the veteran's post-traumatic 
arthritis of the right ankle with non-tender scar manifested 
in normal range of motion, with no objective evidence of 
functional loss due to pain on use. 

2.  On July 11, 2003, the veteran's post-traumatic arthritis 
of the right ankle with non-tender scar manifested in 5 
degrees of dorsiflexion and between 15 to 20 degrees of 
plantar flexion, which indicates a marked limitation of 
motion in the ankle.  





CONCLUSIONS OF LAW

1.  Prior to July 11, 2003, the criteria for a 20 percent 
disability rating for post-traumatic arthritis of the right 
ankle with non-tender scar were not met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Codes 5010, 5271 (2006).  

2.  The criteria for a 20 percent disability rating for post-
traumatic arthritis of the right ankle with non-tender scar 
were met, effective July 11, 2003.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.40, 4.41, 4.45, 4.71a, Diagnostic 
Codes 5010, 5271 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected right ankle 
disability is more severe than his current 10 percent 
disability rating indicates. Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4. When a 
question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more nearly approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3.

The veteran's right ankle disability is currently evaluated 
under Diagnostic Codes 5010-5271. Arthritis due to trauma is 
rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2006). Degenerative arthritis 
established by x-ray findings is evaluated according to 
limitation of motion for the joint or joints involved. Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined, not added under Diagnostic Code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.Diagnostic 5010, for arthritis due to trauma. 

Marked limitation of ankle motion warrants a 20 percent 
evaluation. A 10 percent rating is assigned for moderate 
limitation of ankle motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5271. Normal range of motion of the ankle is 20 degrees 
of dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. 
§ 4.71, Plate II (2006).  A 20 percent rating is the highest 
rating available for limitation of motion of the ankle. A 
higher rating requires evidence showing that the ankle is 
ankylosed.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citations omitted).  

Service connection for a right ankle disability was 
established by rating decision dated July 1981.  In July 
1983, the RO concluded that the veteran's right ankle had 
improved and his disability benefits were discontinued.  In 
July 2003 the RO determined that the veteran's right ankle 
disability has increased in severity and assigned a 10 
percent rating for post-traumatic osteoarthritis of the right 
ankle with a non-tender scar.    

The veteran underwent a VA medical examination in April 2001.  
He reported intermittent pain, stiffness, and swelling in his 
right ankle.  He stated that the pain is worse in the 
mornings and with prolonged walking.  He treats his condition 
with non-steroidal anti-inflammatory medication and bilateral 
orthotic shoe inserts.  On examination, range of motion was 
within normal limits, although the examiner noted objective 
signs of mild pain with right ankle motion.  Tenderness at 
palpation of the right medial malleolus was also observed.  
The veteran's gait was normal and he was able to ambulate 
without assistive devices.  The examiner reviewed a January 
2001 x-ray performed by the veteran's private physician which 
reflected evidence of mild degenerative changes.  The 
examiner diagnosed post-traumatic osteoarthritis of the right 
ankle.

Private medical records indicate the veteran sought treatment 
for right ankle pain in July 2001.  An August 2001 MRI 
revealed thickening and signal alteration within the distal 
posterior tibial tendon.  The veteran's private physician 
concluded that the MRI results may represent post surgical 
scarring, chronic tendonitis, or tendonopathy.  In March 2003 
the veteran sought follow-up treatment after a trigger point 
injection.  His right posterior tibial tendon was mildly 
symptomatic on examination.  

The veteran underwent a VA medical examination in July 2003.  
He reported cracking and popping in his right ankle, as well 
as a grinding feeling.  He also stated that his right ankle 
feels heavy, painful, and swollen.  He indicated that his 
right ankle occasionally gives way.  He stated that 
approximately twice a month his right foot and ankle twist 
inward, which causes pain and swelling.  He treats these 
exacerbations with rest and ice.  On examination, passive 
range of motion on the right was 20 degrees, while active 
range of motion was measured to 15 degrees.  Active and 
passive dorsiflexion was 5 degrees.  The examiner noted some 
tenderness beneath the lateral malleolus.  The examiner also 
observed pain on the lateral aspect of the ankle with passive 
inversion.  X-ray photographs revealed anterior spurring on 
the lateral view of the distal end of the tibia, indicating 
minor early degenerative arthritis.  The examiner also 
reviewed the August 2001 MRI performed by the veteran's 
private physician.  The examiner diagnosed early degenerative 
arthritis of the tibiotalar joint with scarring at the 
inferior/posterior tendon as it curves around the medial 
malleolus.  

The veteran testified before the undersigned Veterans Law 
Judge in March 2004.  He stated that he experiences 
limitation of motion and pain on motion.  The veteran also 
indicated that his right ankle is weak and occasionally gives 
way.  He also reported an occasional limp while walking.  In 
addition, he testified that his right ankle disability 
affects his employment, as he is slower than his co-workers.  
He also reported absences from work when weather conditions 
bother his ankle.
  
April 2004 private medical records indicate the veteran was 
reevaluated for tenosynovitis and possible tear to the 
posterior tibial tendon.  He reported pain in the peroneal 
tendons and Achilles tendon.  Crepitus was noted upon range 
of motion.  The veteran's private physician added heel lifts 
to his orthotics and ordered an MRI.  In June 2004 the 
veteran received new orthotics.  At that time, he reported 
continued pain related to posterior tibial tendonitis.  
Analysis

Initially, the Board notes that the clinical evidence of 
record does not reflect right ankle ankylosis to any degree. 
Accordingly, a schedular rating is not appropriate under 
Diagnostic Code 5270.

Further, the veteran is not entitled to a separate rating for 
osteoarthritis of the right ankle substantiated by x-ray 
findings.  Degenerative arthritis established by x-ray 
findings is rated according to limitation of motion for the 
joint or joints involved.  A 10 percent rating for 
degenerative arthritis is assigned only where limitation of 
motion is noncompensable.  The veteran's right ankle 
disability manifests in compensable limitation of motion.  

The July 2003 VA examination report indicates that range of 
motion for the right ankle was 5 degrees of dorsiflexion and 
between 15 to 20 degrees of plantar flexion.  The Board 
concludes that the evidence shows marked limitation of right 
ankle motion.  Pursuant to Diagnostic Code 5271, a 20 percent 
disability rating is warranted, which is the schedular 
maximum under Diagnostic Code 5271 for limitation of motion 
of the ankle.  

Resolving all doubt in favor of the veteran, the Board 
concludes that the criteria for a 20 percent disability 
rating were met July 11, 2003; the date marked limitation of 
right ankle motion was observed.  Prior to July 11, 2003 the 
criteria for a 20 percent rating was not met, as the evidence 
did not reflect marked limitation of motion.  In this regard, 
the April 2001 VA examination report reflects range of motion 
within normal limits.  Further, the veteran's private 
physician did not perform range of motion testing and private 
examination notes refer to the veteran's right ankle 
disability as "mildly symptomatic."   

Under the present circumstances, where "the appellant is 
already receiving the maximum disability rating" for 
limitation of motion, consideration of the provisions of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) is not required. 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997); see also 
VAOPGCPREC 36-97 (Dec. 12, 1997).  The evidence does not 
reveal manifestations of the veteran's right ankle disability 
warranting a rating different from that granted herein for a 
specific period or "staged rating."  Fenderson, 12 Vet. 
App. 119, 126-27 (1999).

The criteria for a 20 percent disability rating for post-
traumatic osteoarthritis of the right ankle with non-tender 
scar were met July, 11, 2003; the date marked limitation of 
motion of the right ankle was observed.  

Extraschedular Rating

The Board must consider whether an extraschedular rating may 
be in order.  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
this matter to the designated VA officials for consideration 
of an extraschedular rating.  Extraschedular ratings are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application of the regular schedular rating standards.

There is no evidence that the veteran's right ankle 
disability has resulted in frequent hospitalizations during 
the time period relevant to his December 2000 claim.  The 
evidence indicates that the veteran is currently engaged in 
full-time employment as an electrician.  During his March 
2004 Board hearing, the veteran stated that his right ankle 
disability causes him to be slower than his co-workers and, 
further, that pain and swelling causes occasional absences.  
It is clear that the veteran's right ankle disability has 
interfered with his employment.  However, disability ratings 
are intended to compensate for reductions in earning capacity 
as a result of a specific disorder.  In the absence of 
evidence documenting exceptional or unusual circumstances, 
the veteran's service-connected right ankle disability alone 
does not place him in a position different from other 
veterans with a 20 percent rating.  




Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to an increased rating in 
correspondence dated March 2005 by informing him of the 
evidence he was required to submit, including any evidence in 
his possession, and the evidence the RO would obtain on his 
behalf.  Although notice was sent subsequent to the initial 
adjudication in June 2001, the notice was supplied prior to 
re-adjudication of the claim in July 2006.  The veteran has 
not received notice regarding the criteria for assignment of 
disability ratings and effective dates of disability 
benefits.  However, the RO can rectify the lack of notice 
prior to assigning a disability rating and effective date for 
the benefits awarded by this decision.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service medical records, private treatment records, and 
furnished him with VA examinations in April 2001 and July 
2003.  The veteran testified before the undersigned Veterans 
Law Judge in March 2004.  He has not indicated the existence 
of any other evidence that is relevant to this appeal.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim. 












ORDER

A 20 percent disability rating for post-traumatic arthritis 
of the right ankle with non-tender scar is granted effective 
July 11, 2003; subject to the laws and regulations pertaining 
to the payment of monetary benefits. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


